Citation Nr: 1025401	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim for entitlement to service connection for a 
heart disability, to include aortic stenosis with regurgitation 
and an aneurysm of the aortic sinuses, the ascending aorta, and 
the proximal aortic arch.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in St. 
Louis, Missouri that denied the Veteran's application to reopen 
his claim of entitlement to service connection for a heart 
condition, to include aortic stenosis with regurgitation and an 
aneurysm of the aortic sinuses, the ascending aorta, and the 
proximal aortic arch.


FINDINGS OF FACT

1.  In an unappealed October 2004 rating decision, the RO 
determined that new and material evidence had not been received 
to reopen a claim of entitlement to service connection for aortic 
stenosis with aneurysm of the aortic sinuses, ascending aorta and 
proximal aortic arch (claimed as heard murmur/aortic valve).

2.  Evidence received by the RO since the final October 2004 RO 
decision is not cumulative or redundant, and does raise a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a heart condition, to include aortic 
stenosis with regurgitation and an aneurysm of the aortic 
sinuses, ascending aorta, and proximal aortic arch.

3.  The Veteran's abnormal bicuspid valve is a congenital defect 
for which service connection may not be awarded, and such defect 
has not been shown to have been subject to a superimposed disease 
or injury in service, nor has any current heart disability 
otherwise been shown to have been incurred in or aggravated by 
service.




CONCLUSIONS OF LAW

1.  The October 2004 RO decision denying the Veteran's 
application to reopen his claim of entitlement to service 
connection for a heart condition, to include aortic stenosis with 
regurgitation and an aneurysm of the aortic sinuses, ascending 
aorta, and proximal aortic arch, is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a heart condition, 
to include aortic stenosis with regurgitation and an aneurysm of 
the aortic sinuses, ascending aorta, and proximal aortic arch, 
has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Service connection for a heart disorder is not warranted.  
See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.9 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a May 2006 VCAA letter fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  The letter informed the 
Veteran of what information or evidence was needed to support his 
claim, what types of evidence the Veteran was responsible for 
obtaining and submitting to VA, and which evidence VA would 
obtain.  The notice also explained how appropriate disability 
ratings or effective dates are assigned.  See Dingess, supra.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to requests to reopen a 
previously denied claim for service connection, the VCAA requires 
that VA review the bases for the prior denial of record and issue 
a notice letter to a veteran that explains the meaning of both 
"new" and "material" evidence and that also describes the 
particular types of evidence necessary to substantiate any 
service connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  Id.  In this 
regard, the May 2006 letter informed the Veteran that his claim 
had been previously denied, that new and material evidence was 
needed to substantiate his application to reopen, and the letter 
described what would constitute new and material evidence.  The 
letter also specifically explained the basis of the prior denial 
on the merits, and directed the Veteran to submit any new and 
material evidence relating his claim.  The Board finds that the 
May 2006 letter was fully compliant with the requirements set 
forth in Kent v. Nicholson.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Veteran's relevant service treatment records, private medical 
records, and VA medical records are all in the file.  The Veteran 
has not identified any outstanding records relevant to his claim.  
The Board finds that the record contains sufficient evidence to 
make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a 
VA examination or obtain a medical opinion when necessary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  In 
December 2009, the Board referred the case to the Veterans Health 
Administration ("VHA") for a medical opinion concerning the 
Veteran's claim.  A January 2010 medical opinion letter from a 
cardiologist, Dr. D.J.O., was subsequently received and 
associated with the claims file.  This opinion letter reflects 
that Dr. D.J.O. reviewed the claims file, provided the opinion 
requested, and provided adequate reasoning for his conclusions.  
In light of the above, the Board finds that the record contains 
sufficient evidence to make a decision with regard to this claim.

The Board also notes that the Veteran and his representative were 
furnished a copy of the opinion and was advised that they had 60 
days to submit relevant evidence or argument in response.  See 38 
C.F.R. §§ 20.901, 20.903 (2009).  In March 2010, the Veteran, 
through his service representative, submitted a further statement 
in support of claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Congenital or developmental conditions are not personal injuries 
or diseases and, therefore, generally may not be service 
connected as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9 (2009).  There are, however, certain limited 
exceptions to this rule.  Service connection may be granted for 
hereditary diseases that either first manifested themselves 
during service or which preexisted service and progressed at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 
1990).  Further, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-90 
(July 18, 1990).

A.  Application to Reopen

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the Veteran's 
previously denied claims of entitlement to service connection for 
a heart condition.  After a review of the evidence of record, the 
Board finds that new and material evidence has not been received.

By way of background, an unappealed January 2000 RO decision 
denied the Veteran's claim of entitlement to service connection 
for a heart condition, to include aortic stenosis with 
regurgitation and an aneurysm of the aortic sinuses, ascending 
aorta, and proximal aortic arch on the basis that the evidence 
failed to establish that his heart condition was related to 
service.  The Veteran submitted additional evidence, and a March 
2000 RO decision continued to deny the Veteran's claim on the 
basis that the evidence failed to establish that his heart 
condition was related to service.  An October 2004 RO decision 
denied the Veteran's application to reopen his claim on the basis 
that the evidence submitted by the Veteran was cumulative and 
redundant and did not raise a reasonable possibility of 
substantiating his claim.  The Veteran did not file a notice of 
disagreement, and the October 2004 RO decision became final.  See 
38 C.F.R. §§ 20.302, 20.1103 (2009).  In March 2006, the Veteran 
filed a request to reopen his claim.

At the time of the October 2004 RO decision, the evidence of 
record included  (1) the Veteran's service treatment records, 
which reflect that he received a medical discharge due to a 
diagnosis of rheumatic valvulitis with aortic insufficiency, and 
(2) certain private treatment records dated from 1979 through 
1999 reflecting, among other things, that the Veteran underwent 
aortic valve replacement surgery.

Since the final October 2004 RO decision, new evidence associated 
with the claims file in connection with the Veteran's March 2006 
application to reopen his claim consists of (1) several private 
treatment records dated June 2004 through July 2008, (2) a VA 
examination report dated August 2006, and (3) an independent 
medical expert (IME) opinion from Dr. D.J.O., a private 
cardiologist dated January 2010.

Given the substantial medical evidence associated with the claims 
file since the last final denial, the Board finds that the low 
threshold requirement for new and material evidence has been met.  
As such, the claim is reopened.



B.  Merits

The Veteran claims that he incurred a heart disorder in service 
or, in the alternative, that such disorder preexisted service and 
was aggravated by service.

Clearly, the Veteran has a current heart disorder.  For example, 
a February 1999 operative report prepared by Dr. N.K., a private 
cardiologist, reflects pre-and post-operative diagnoses of severe 
calcific aortic stenosis with associated regurgitation and an 
aneurysm of the aortic sinuses, the ascending aorta, and the 
proximal aortic arch.  The report reflects that, among other 
procedures, aortic valve replacement surgery was performed.  The 
Board must now address whether the Veteran's heart condition is 
related to service.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim.  In this 
regard, the Board is cognizant that the first record of any 
medical finding related to the heart is an April 1958 separation 
examination report that reflects that a heart murmur was detected 
and further evaluation was ordered by the physician.  An April 
1958 medical evaluation report reflects a diagnosis of inactive 
rheumatic valvulitis and aortic valve insufficiency.  The report 
indicated that the Veteran's condition may have been caused by 
childhood rheumatic fever.  Service records reflect that the 
Veteran was scheduled for administrative discharge in May 1958, 
but was referred to a medical board based on these findings.

A May 1958 medical board report reflects a diagnosis of inactive 
rheumatic valvulitis "with deformity of valve" and aortic valve 
insufficiency.  The medical board determined that the Veteran was 
unfit for service, and in June 1958, the Veteran was medically 
discharged.

Notwithstanding the findings in service, however, the Board 
concludes that the greater weight of evidence is against finding 
that any current heart disorder was incurred therein.  In 
reaching this conclusion, the Board found the most probative 
evidence of record to be the report of an August 2006 VA 
examination and the January 2010 opinion of Dr. D.J.O., which was 
noted above.  The August 2006 VA examination report reflects that 
the examiner reviewed the entire claims file, including the 
service treatment records and private treatment records.  He 
noted that the Veteran was diagnosed with a diastolic heart 
murmur at the April 1958 separation examination, which was 
asymptomatic, that he was healthy all through service except for 
having influenza in June 1957, and that the Veteran denied any 
history of rheumatic fever, although he did recall having, around 
the age of 10, severely painful knees that required bed rest and 
being carried around.  The examiner recorded a diagnosis of a 
congenitally bicuspid aortic valve, aortic stenosis, aortic 
insufficiency, and aortic valve replacement.  The examiner opined 
that it was less likely than not that the Veteran's heart 
condition was related to rheumatic fever incurred in service or 
any other event in service.  The examiner reasoned that the 
detection of the Veteran's murmur for the first time at 
separation is not adequate to support a theory that damage 
occurred to the Veteran's heart in service without a history 
consistent with rheumatic fever, and he noted that the Veteran 
did not have a history of symptoms consistent with rheumatic 
fever.  The examiner further opined that it was as likely as not 
that the Veteran's heart condition was caused by a congenitally 
bicuspid valve.

The January 2010 opinion prepared by Dr. D.J.O., also reflects 
that he reviewed the entire claims file.  Dr. D.J.O. noted that 
the Veteran was diagnosed with, among other things, severe aortic 
stenosis with regurgitation requiring aortic valve replacement 
and aortic root replacement.  Dr. D.J.O. also noted that the 
February 1999 operative report includes a notation that the 
Veteran's aortic valve was congenitally bicuspid.  Dr. D.J.O. 
opined that Veteran was born with a congenitally abnormal 
bicuspid aortic valve that "slowly degenerated over his 
lifetime, the expected natural history of the disorder," and 
that "it was not a developmental defect or acquired disease."  
See IME Opinion at pars. 1-2.  He further noted in his report 
that "I do not believe that his aortic valve disease began 
during his military service nor was the natural history of 
progression altered or accelerated as a result of being in the 
military."  See id. at par. 2.

Dr. D.J.O. reasoned that, in the first years of life, a 
congenitally bicuspid valve may not be diseased enough to create 
enough turbulent flow to be detected, which is why Dr. D.J.O. 
opined that it was not detected on entry into service.  See id. 
at par. 2.  He further opined that the detection of the Veteran's 
heart murmur at separation was likely happenstance, see id. at 2, 
and that such detection at separation is not adequate to support 
a theory that damage occurred in service, see id. at par. 3.  He 
further reasoned that it is "highly unlikely" that the Veteran 
ever had rheumatic aortic valve disease (to cause a bicuspid 
aortic valve) based on the finding noted in the July 2008 
echocardiograph (by Dr. M.S.) report of a normal mitral valve.  
See id. at par. 3.  

The Board finds the above opinions of the August 2006 VA examiner 
and Dr. D.J.O. as to the etiology of the Veteran's heart 
condition to be the most probative evidence of record as to 
whether or not the Veteran's current heart condition is related 
to service.  Both the August 2006 VA examiner and Dr. D.J.O. took 
into account a review of the entire claims file, including all of 
the service treatment records, and provided thorough and complete 
rationales for their conclusions.  Also, the August 2006 VA 
examiner had an opportunity to personally examine the Veteran and 
elicit a history from him.  Both examiners reviewed the service 
treatment records and essentially concurred that the Veteran's 
abnormal valve was not due to rheumatic fever or rheumatic heart 
disease.  In support of this finding, Dr. D.J.O. specifically 
cited to an echocardiogram performed in July 2008, which showed 
his mitral valve to be anatomically normal.  Based in their 
respective rationale, both health care providers specifically 
found that the Veteran's abnormal bicuspid valve was a congenital 
defect that was present at birth.  Consequently, the Board finds 
that the Veteran's abnormal bicuspid valve is shown to be a 
congenital defect, which is not considered an injury or disease 
for which service connection may be established.  38 C.F.R. §§ 
3.303(c), 4.9.  

Furthermore, as noted, D.J.O. opined that the Veteran's 
congenitally abnormal bicuspid aortic valve that "slowly 
degenerated over his lifetime, the expected natural history of 
the disorder," and that the natural history of progression was 
not altered or accelerated as a result of being in the military.  
This is essentially consistent with the August 2006 VA examiner's 
opinion that the Veteran's current heart condition was related to 
his congenital defect, but was unrelated to any event in service.  
Based on their findings, and the absence of any competent medical 
evidence to the contrary, the Board concludes that the Veteran's 
congenital bicuspid valve was not subject to any superimposed 
injury or disease in service, nor is any current heart disorder 
otherwise shown to have been incurred in or aggravated by 
service.  As noted, both health care providers specifically found 
that the Veteran's current heart condition was due to the natural 
progression of his congenital defect.

Also, the Board acknowledges all of the Veteran's lay contentions 
in which he essentially argues that because no heart condition 
was noted on entry and because he was medically discharged for a 
heart condition, his heart condition must have either been 
incurred in service or, in the alternative, preexisted service 
and was aggravated by service.  As discussed in detail above, 
however, there is persuasive, competent medical evidence 
establishing that the heart problem for which he was discharged 
was a congenital defect, and not a disease or injury for which 
service connection can be established.  Certainly, the Board 
acknowledges that the Veteran is competent to report symptoms 
capable of lay observation, such as experiencing, for example, 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In 
this case, however, rendering an opinion as to the etiology of 
the in-service clinical findings related to his heart, or to any 
post-service diagnosed heart disorder, requires medical expertise 
and is clearly beyond the competence of the Veteran.  See 
Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).

In summary, service connection may not be allowed for the 
Veteran's abnormal bicuspid valve, as this is not a disease or 
injury within the meaning of applicable legislation relating to 
service connection.  Id.  As his current heart condition has been 
shown by the most probative evidence of record to be due to the 
natural progression of that defect, and not the result of any 
superimposed injury or disease in service, or to have otherwise 
been incurred in or aggravated by service, the Board finds that 
service connection must be denied.




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a heart condition, to 
include aortic stenosis with regurgitation and an aneurysm of the 
aortic sinuses, the ascending aorta, and the proximal aortic 
arch, has been received, and, to that extent only, the appeal is 
granted.

Entitlement to service connection for a heart condition, to 
include aortic stenosis with regurgitation and an aneurysm of the 
aortic sinuses, the ascending aorta, and the proximal aortic 
arch, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


